internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-114247-99 date date parent sub company official tax professional authorized representative year year year date date plr-114247-99 this letter responds to your authorized representative’s letter dated date on behalf of parent and sub requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for parent and sub to file an election under sec_1_1502-75 of the income_tax regulations additional information was received in letters dated date and date parent's and sub's returns for year year and year are under examination with the applicable district_director and this request has been coordinated with the district director's office pursuant to revproc_99_1 1999_1_cb_6 and revproc_99_2 1999_1_cb_73 the material information submitted for consideration is summarized below parent owns all of the stock of sub both corporations have calendar taxable years and use the accrual_method of accounting company official who is not versed in tax matters engaged tax professional to advise on tax matters and to prepare the corporations tax returns for year and year taxpayers intended to have the losses of sub offset the gains of parent however for various reasons tax professional did not properly have parent and sub make the election to file consolidated_returns in accordance with sec_1_1502-75 the election to file consolidated_returns for year and year were due on date and date respectively it was discovered that the losses of sub could not offset the gains of parent under the way the returns were filed for parent and sub taxpayers attempted to make the election to file consolidated_returns with parent as the common parent consistent with sec_1_1502-75 the election however the election was rejected because it was not filed within the time prescribed by sec_1_1502-75 subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election so that parent and sub can file a consolidated_return for year year and for subsequent years it is represented that the period of limitations on assessments under sec_6501 has not expired for parent's or sub's year or year tax_return or any taxable years that would be affected by the election had it been timely filed it has been represented that for year parent and sub properly filed consolidated_returns in accordance with sec_1_1502-75 sec_1501 provides an affiliated_group_of_corporations shall have the privilege of making a consolidated_return for the taxable_year in lieu of separate returns the making of a consolidated_return shall be upon the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to all the consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return the making of a consolidated_return shall be considered as such consent sec_1502 provides the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such plr-114247-99 manner as clearly to reflect the income-tax liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability sec_1_1502-75 provides a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in paragraph b of this section to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for the filing of the common parent’s return sec_1_1502-75 provides the consent of a corporation referred to in paragraph a of this section shall be made by such corporation joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return for such year if it files a form_1122 in the manner specified in paragraph h of this section sec_1_1502-75 provides the consolidated_return shall be made on form_1120 for the group by the common parent_corporation the consolidated_return with form_851 affiliations schedule attached shall be filed with the district_director with whom the common parent would have filed a separate_return sec_1_1502-75 provides if under the provisions of paragraph a of this section a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and must be attached to the consolidated_return for such year form_1122 shall not be required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election see sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see a except as provided in paragraph sec_301_9100-3 through plr-114247-99 iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 in this case the time for filing the elections was fixed by the regulations ie sec_1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and sub to file the election provided parent and sub show that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official tax professional and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that tax professionals were responsible for advising and making the election that parent and sub relied on the tax professionals to make appropriate elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 example based on the facts and information submitted including the representations that have been made we conclude that parent and sub acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent and sub to file the election and returns consistent with sec_1_1502-75 the above extension of time to file the election is conditioned on the taxpayers' parent's and sub's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money and parent and sub otherwise meet all the other requirements of filing a consolidated_return no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent and sub should file the election in accordance with sec_1_1502-75 that is consolidated_returns should be filed for year and year with all appropriate forms and consents on or after the date of this letter which grants an extension a copy of this letter should be attached to the tax returns plr-114247-99 no opinion is expressed as to whether parent and sub otherwise qualify to file consolidated_returns in addition no opinion is expressed about the tax treatment of any conditions existing at the time of or effects resulting from the filing of consolidated_returns not specifically covered by the above rulings in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers its company official tax professional and authorized representative however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter is being sent to the authorized representative designated on your power_of_attorney this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
